Citation Nr: 1741559	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to in-service herbicide agent exposure.

2.  Entitlement to service connection for diabetes mellitus type 2, to include as due to in-service herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Allison C. Davis, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from January 1965 to May 1968 during the Vietnam Era.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and February 2012 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2017, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of coronary artery disease.

2.  The Veteran has a current diagnosis of Type II diabetes mellitus.

3.  During the Vietnam Era, to include in March 1967, the Veteran served in the United States Navy onboard the USS Force (MSO-445).

4.  VA has independently recognized that from March 3-7, 1967, the USS Force moored with other ships in Vung Tau Harbor and sent crew ashore for liberty leave.
5.  The Veteran has competently and credibly testified that he stepped foot on the shores of Vietnam between March 3-7, when the USS Force moored in Vung Tau Harbor, upon being granted liberty leave.    


CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease is established on a presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2016).

2.  Service connection for Type II diabetes mellitus is established on a presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

The Veteran seeks service connection for his Type II diabetes mellitus and coronary artery disease, to include as due to in-service herbicide agents exposure.  

In general, to establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

The law also establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.  The law also provides a presumption of exposure for veterans who served in the Republic of Vietnam ("Vietnam").  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

If a veteran was exposed to an herbicide agent during his or her active military service, certain diseases, such as ischemic heart disease (to include coronary artery disease) and diabetes mellitus Type II, shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

Specifically, if a veteran served on active duty in Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a veteran who served in Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that military service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  

"Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d 1168.  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Here, regarding current diagnosis, an October 2012 VA treatment record notes a diagnosis of Type II diabetes mellitus.  A June 2010 VA treatment record notes a diagnosis of coronary artery disease.  As noted above, under 38 C.F.R. § 3.309(e), both disabilities may be presumptively related to service, if in-service herbicide exposure is shown.  It is the Veteran's contention that he stepped foot on land in Vietnam in March 1967, when he was granted liberty leave from his ship, the USS Force, while it was moored in Vung Tau Harbor.

The evidence of record demonstrates that the Veteran served in the United States Navy in Vietnam during the Vietnam Era.  The Veteran's personnel records demonstrate that the Veteran was stationed onboard the USS Force (MSO-445) from November 1965 to December 1967.  The National Personnel Records Center (NPRC) confirmed that the USS Force was in the official waters of Vietnam, in pertinent part, from January 29, 1967, to March 10, 1967.

The VA Compensation & Pension Service has created a "Vietnam Era Navy Ship Agent Orange Exposure Development Site."  This site includes a list of ships that docked to shore or pier in Vietnam, and the list was most recently updated in September 2017.  Significantly, the USS Force (MSO-445) is listed as a ship that moored with other ships in Vung Tau Harbor, and sent crew ashore for liberty leave from March 3-7, 1967.  As noted above, the Veteran's personnel records document that he was onboard the USS Force in March 1967.  At his April 2017 Board hearing, the Veteran testified that he went ashore in Vietnam on liberty leave while the ship was docked at Vung Tau Harbor in March 1967.

In support of his claim, the Veteran submitted a statement from a fellow crewmember.  Specifically, in a statement dated in April 2017, the crewmember states that he served onboard the USS Force with the Veteran.  He stated that the ship was stationed at Vung Tau Harbor in March 1967, and he went ashore in Vietnam with the Veteran on liberty leave.  
The Board finds the Veteran's lay assertions of having stepped foot on land in Vietnam in March 1967 both competent and credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the Veteran's statements are supported by the evidence of record, which establishes that the Veteran served aboard the USS Force in March 1967, that the USS Force moored in Vung Tau Harbor from March 3-7, 1967, and that crewmembers were granted liberty to go onshore during that time period.  Nothing in the record contradicts the Veteran's assertion that he was part of the crew that stepped foot onto the shores of Vietnam while on liberty from the USS Force.  The Veteran has provided "buddy" statements that support his assertions.

Given the finding that the Veteran stepped foot on land in Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicide agents during his active military service.  As, Type II diabetes mellitus and coronary artery disease are diseases presumed to have been incurred from herbicide exposure, both diseases are presumed to have been incurred during his active military service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In conclusion, the Board finds that the benefits sought on appeal are granted. 


ORDER

The claim of entitlement to service connection for ischemic heart disease (diagnosed as coronary artery disease) is granted.

The claim of entitlement to service connection for diabetes mellitus type 2 is granted.



____________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


